In Anthony v. National Fruit Canning Co., 185 Wn. 637,56 P.2d 688, the question there presented was whether, where a woman workman dies as a result of injury in extrahazardous employment, her minor children and the surviving husband, who was not an invalid, could maintain an action under the wrongful death statute against the employer. We held in effect that, while a right of action could not be maintained under the wrongful death statute against the employer, the minor children were entitled to compensation under the workmen's compensation act.
Did we mean to be ironical when we so held? Was the meaning intended contrary to the meaning seemingly expressed? Did we say one thing and mean *Page 167 
the opposite? Having so lately written language into the workmen's compensation act which affords the relief now sought by the appellants, we should not write that language out of the statute unless we preserve to the appellants the right of recovery under the wrongful death statute. I am bound by the holding in Anthony v. National Fruit Canning Co., supra;
therefore, I concur in the result of the opinion written by HOLCOMB, J.